885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Thornton BLAKEY, Petitioner-Appellant,v.James E. JOHNSON, Mary Sue Terry, Attorney General ofVirginia, Respondents-Appellees.
No. 89-6604.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1989.Decided Sept. 18, 1989.

William Thornton Blakey, appellant pro se.
Michael A. Likavec, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL and WILKINS, Circuit Judges and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Thornton Blakey seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Blakey v. Johnson, C/A No. 87-405-R (E.D.Va. April 13, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.